 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Abelardo Chaparro,                                 No. CV-19-00650-PHX-DWL (MHB)
10                  Plaintiff,                          JUDGMENT
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15           The Court enters Final Judgment in favor of Plaintiff Abelardo Chaparro on his
16   Count III as follows:
17        1. This Court declares that Plaintiff Abelardo Chaparro is entitled to eligibility for
18           parole after serving 25 years of his sentence in the Arizona Department of
19           Corrections;
20        2. Defendant David C. Shinn must certify Plaintiff Abelardo Chaparro as eligible for
21           parole on the date he will have been incarcerated in the Arizona Department of
22           Corrections for 25 years, as required by his Sentencing Order dated September 23,
23           1996 [Doc. 21-2];
24
          3. Defendant David C. Shinn, in his official capacity as Director of the Arizona
25
             Department of Corrections, and any employee, agent, assign, or designee of the
26
             Arizona Department of Corrections, is hereby prohibited from changing,
27
             withdrawing, or in any way altering the parole-eligibility of Plaintiff Abelardo
28
             Chaparro for the reason that he is not entitled to parole because he committed his
 1      offense on or after January 1, 1994;
 2   4. Except as specifically prohibited by this Final Judgment, Defendant David C.
 3      Shinn shall retain his authority to alter the parole-eligibility of Plaintiff Abelardo
 4      Chaparro as permitted by Arizona law; and
 5   5. Counts I and II are dismissed without prejudice.
 6      Dated this 12th day of May, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
